Case 1:18-md-02865-LAK Document 535-15 Filed 02/15/21 Page 1 of 14




                           Exhibit 15




                                1
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 2 of| DR
                                                                                                                              14

  DISCLOSURE OF TAX SCANDAL                                                                                                        SEE THEME

                            MONEY
                   Former Minister of Taxation :
                   Ultimately, scandals are the
                   responsibility of politicians
                   However, Karsten Lauritzen (V) does not regret his handling of the
                   dividend scandal.




    The Commission on Tax will hold a hearing of former Minister of Taxation Karsten Lauritzen at the Court in Frederiksberg, Tuesday 8
    December 2020. (Photo: Claus Bech / Scanpix 2020) (Photo: Claus bech © Scanpix)
                   BY JAKOB USSING
                   DEC 8, 2020 NOTE: THE ARTICLE IS MORE THAN 30 DAYS OLD
                         EXPLAIN WORDS                LARGER TEXT              READ UP
                                                                             2
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                                      1/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 3 of| DR
                                                                                                                              14
                   For more than a year and a half, the Tax Commission has been digging into
                   who is responsible for foreign financiers being able to drain the Danish
                   treasury of DKK 12.7 billion in suspected fraud with dividend tax.
                   While Benny Engelbrecht (S) has said that he believes that the bureaucracy
                   has failed <https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-
                   udbytteskandalen-embedsvaerket-har-svigtet> both him and the other tax
                   ministers by never bringing the issues to the ministers' table, Engelbrecht's
                   successor, Karsten Lauritzen (V), places a large part of the responsibility on the
                   politicians themselves.
                   As the last of a total of nine tax ministers, he has now been questioned by the
                   Tax Commission, and tomorrow the commission has the last two hearings of
                   officials.
                   - The responsibility for the fact that Skat did not function as an administration
                   is a political responsibility of changing governments. And that was one of the
                   reasons why the government, while I was minister, spent a double-digit billion
                   on building up tax . I do not think it is fair to say that it is the fault or
                   responsibility of some specific employee, says Karsten Lauritzen to DR after
                   the interrogation.
                   In hour-long interrogations, the Tax Commission has been critical of the
                   highest official in the Ministry of Taxation, head of department Jens Brøchner
                   <https://www.dr.dk/nyheder/penge/haarde-konfrontationer-i-
                   skattekommissionen-departementschef-afviser-ansvar-i> , but Karsten
                   Lauritzen will not judge him.
                   - There are certainly lots of things that I could have done differently, he could
                   have done differently, some of the red tax ministers or the former department
                   head could have done differently
                   <https://www.dr.dk/nyheder/penge/tidligere-skatte-topchef-jeg-har-et-
                   medansvar-men-det-er-der-flere-der-har> , but it is not my job to pass
                   judgment. That is the task of the Commission .
                   Very expensive summer
                   Karsten Lauritzen is critical of the fact that the then Tax received reports of
                   possible fraud from a Danish lawyer in mid-June 2015, but it was not until 6
                                                                             3
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          2/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 4 of| DR
                                                                                                                              14
                   August 2015 that the box office slammed in, and only on 24 August did he be
                   informed as Minister.
                   In the seven weeks leading up to 6 August 2015, as much as DKK 2.6 billion
                   flowed out of the state coffers to the suspected fraudsters
                   <https://www.dr.dk/nyheder/penge/ferieramt-skat-tager-let-paa-klokkeklare-
                   tip-koster-26-milliarder-i-udbytteskat> .

                           BILLION FRAUD AGAINST THE DANISH STATE
                           Den formodede svindel for 12,7 milliarder kroner er startet i
                           2012 og står på, indtil Skat opdager den i august 2015 og
                           lukker for tilbagebetalingerne af udbytteskat til udenlandske
                   But unlike Benny Engelbrecht, Karsten Lauritzen does not feel let down by the
                   civil service.
                   - With what we know today, you could have stopped some of the scams
                   earlier, if you had approached these reviews differently. And it is strongly
                   criticizable. I'm sorry on behalf of the staff and the old Skat . In light of the fact
                   that one of the people who sat with it is now serving a prison sentence
                   <https://www.dr.dk/nyheder/penge/tioeren-faldt-aldrig-skat-gennemskuede-
                   ikke-sven-nielsens-udbyttefusk> and how few resources were available, my
                   criticism does not go to the ordinary staff. But I think it is quite reasonable that
                   some managerial consequences have been taken.
                   Stands on target for decisions
                   In particular, repatriations of a number of managers in the wake of Skat
                   discovering the suspected fraud have aroused strong feelings in the Tax
                   Commission, where several of the repatriates have strongly criticized the
                   process.
                   One of the repatriates has attacked Karsten Lauritzen for meddling politically
                   in the repatriations <https://www.dr.dk/nyheder/penge/tidligere-chef-i-skat-
                   beskylder-karsten-lauritzen-politisk-indblanding-i-hjemsendelser> , but
                   Karsten Lauritzen categorically denied having done so to the Tax Commission.
                                                                             4
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          3/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 5 of| DR
                                                                                                                              14




                         The secret
                         shareholders
                   And he believes today that it was right that Skat's then director, Jesper
                   Rønnow Simonsen, chose to send the managers home.
                   - I mean that, yes.
                   But they have been acquitted?
                   - They have been acquitted in order to assert a liability under service law. But
                   they have not been acquitted of making mistakes, and they have not been
                   acquitted at all of whether they have solved this task satisfactorily.
                   - I think that they themselves could well have thought of having done some
                   things differently with the knowledge we have today. They have had very
                   difficult conditions for their work, but there are also some who should have
                   resigned at a much earlier time.




                                                                             5
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          4/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 6 of| DR
                                                                                                                              14




                   The lawyer for one of the chiefs sent home drilled into the commission as to
                   why Karsten Lauritzen thought that Jesper Rønnow Simonsen could make that
                   decision, and whether or not Jesper Rønnow Simonsen himself should have
                   been sent home.
                   But Karsten Lauritzen insists that it was right to let Rønnow Simonsen
                   continue for a year before he was fired.
                   - It was the decision I made at the time, and I stand by it.
                   Why was it the right decision?
                   - There should be someone to clean up in the future, and there should be
                   someone to ensure that Skat could continue to drive. Some of the top
                   management had gone themselves, others had been fired or fired earlier, some
                   were repatriated. So there had been no one left.
                   - That is the dilemma you are in as a minister. On the one hand, there must be
                   some consequences. On the other hand, it needs to move on. So I chose to
                   take some beatings in public . I think it was best to start the clean-up in the tax
                   administration.
                   But you made the decision to say goodbye to him the following year?
                   - Yes. And I do not regret it either.
                                                                             6
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          5/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 7 of| DR
                                                                                                                              14
                   What are the Bagmandspolitiet doing?
                   Karsten Lauritzen resigned as Minister of Taxation in connection with the
                   change of government in June 2019 after four years in the post, and he is
                   deeply surprised that the Bagmandspolitiet, after more than five years of work
                   on the case, is still not finished with the investigation .
                   - I am personally sorry that the Bagmandspolitiet's investigation is progressing
                   so slowly that five and a half years later we have not progressed in getting
                   those responsible to stand before a judge - that no one has been arrested and
                   a lawsuit pending. I do not understand. It's a very long time, and I hope that
                   you will soon be ready to prosecute them.
                   The main suspect in the case, Sanjay Shah, has also recently complained that
                   he cannot get clarification on whether he will be charged or not
                   <https://www.dr.dk/nyheder/penge/bagmand-bag-formodet-milliardsvindel-
                   jeg-er-klar-til-retssag-i-danmark> .
                   Tomorrow, the Tax Commission has the last two interrogations of civil
                   servants, and thus the Tax Commission has conducted more than 100
                   interrogations about the dividend case.
                   The Tax Commission must then decide whether it will come to conclusions on
                   the dividend case - a so-called partial report - or whether it will wait until the
                   other scandals in the tax administration have been investigated in a few years.

    MONEY RIGHT NOW




                                                                             7
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          6/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 8 of| DR
                                                                                                                              14




       MONEY TODAY AT 18:19
       Booming housing market pushes first-time buyers : How to get a foot inside




       MONEY JAN 11 AT 20:48
       Businesses are desperately waiting for crisis help : 'It's urgent. I'm in serious
       danger of closing '




                                                                             8
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          7/13
1/13/2021            Case 1:18-md-02865-LAK           Document
                                Former Minister of Taxation: Ultimately, 535-15
                                                                         scandals are Filed   02/15/21
                                                                                      the responsibility         PageMoney
                                                                                                         of politicians 9 of| DR
                                                                                                                              14




       MONEY JAN 11 AT 18:17
       Click, click and go'daw : How corona has changed the Danes' purchases

                                                                       SHOW MORE

    OTHERS READ
    ABROAD TODAY AT 14:22
    LIVE : The House of Representatives decides whether
    Donald Trump should stand trial

    MUSIC TODAY AT 20:32
    Controversial pop star hit by fierce criticism after
    girlfriend photo : 'She is the type who strikes first'


       INLAND TODAY AT 19:11
       Heunicke : The British variant is spreading in Denmark



                                                                       SHOW MORE

    TOP STORIES
    Li bl                                                                    9
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                          8/13
    Liveblog
1/13/2021           Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation: Ultimately,535-15
                                                                        scandals areFiled   02/15/21
                                                                                     the responsibility       PageMoney
                                                                                                        of politicians 10 of| DR
                                                                                                                               14




    ABROAD TODAY AT 14:22
    LIVE : The House of Representatives decides
    whether Donald Trump should stand trial



    GAMING TODAY AT 18:15                                                         MONEY TODAY AT 18:19
    Legendary adventure hunter refuses to die: Now                                Booming housing market pushes first-time buyers :
    'Indiana Jones' is re-emerging in new venture                                 How to get a foot inside

                                                                       SHOW MORE



                                                                             10
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                             9/13
1/13/2021           Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation: Ultimately,535-15
                                                                        scandals areFiled   02/15/21
                                                                                     the responsibility       PageMoney
                                                                                                        of politicians 11 of| DR
                                                                                                                               14




                                                                             11
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                           10/13
1/13/2021           Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation: Ultimately,535-15
                                                                        scandals areFiled   02/15/21
                                                                                     the responsibility       PageMoney
                                                                                                        of politicians 12 of| DR
                                                                                                                               14




                                                                             12
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                           11/13
1/13/2021           Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation: Ultimately,535-15
                                                                        scandals areFiled   02/15/21
                                                                                     the responsibility       PageMoney
                                                                                                        of politicians 13 of| DR
                                                                                                                               14




                                                                             13
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                           12/13
1/13/2021           Case 1:18-md-02865-LAK           Document
                               Former Minister of Taxation: Ultimately,535-15
                                                                        scandals areFiled   02/15/21
                                                                                     the responsibility       PageMoney
                                                                                                        of politicians 14 of| DR
                                                                                                                               14




                                                                             14
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                           13/13
